Title: From James Madison to Edmund Randolph, 29 October 1782
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Ocr 29th. 1782.
Our Stock of European news has recd. no other addition since my last than what has transpired from the packet lately arrived at N. York and is published in the inclosed Gazette.
Some intelligence has been recd. from the Frontiers of N. Y. which revive the apprehension of further inroads from Canada and of a cooperation on the part of the Vermonteers. The tenor of Carlton’s letter to Genl. Washington on this subject and other circumstances render this article at least extremely doubtful.
The British fleet at N. Y. has been busy in preparing for sea and will probably soon depart from that Station. The W. Indies most naturally occur as the object of its destination. It is said these preparations have been much expedited by the most direct & undisguised supplies from the people of New Jersey
Congress have been occupied for several days past with the case of Lippencut referred to them by General Washington On one side it was urged that the disavowal and promises by the British commander the abolition of the obnoxious board of refugees and the general change of circumstances rendered retaliation unnecessary and inexpedient. On the other side it was contended that a departure from the resolution so solemnly adopted and repeated by General Washington and with equal solemnity ratified by Congress would be an indelible blot on our character, that after the confessions on the part of the enemy of the deed complained of a greater inflexibility on our part would be looked for and that after such confessions too the enemy would never suffer the innocent to perish if we persisted in demanding the guilty and finally that if they should suffer it the blood would be on their heads not on ours No definitive resolution has yet passed on the subject All the intermediate steps have been very properly entered on the secret journals
General Lincoln has just returned from the army. He has not yet made report to Congress. He says I understand that his visit has had a very salutary operation but that some pay must be found for the army Where it is to be found God knows The State of the public finances has already compelled the superintendant to give a discharge to the former contractors, and to accept of a new contract by which thirty Perct. is added to the price of a ration in consideration of credit for three months He has on this occasion written a pressing exhortation to the States, which I suppose is accessible to you.
Mr. Carrol moved yesterday a resolution for accepting the territorial cession of New York It stands the order for to day. I regret much on this occasion the absence of Mr Jones
Mr. Jones’s relapse was more severe than my last supposed. He has been since confined to his room & chiefly to his bed, and will remain a prisoner for some time. His disorder however is in a favorable train, and at present rather troublesome than dangerous. Col: Bland returned a few days ago from his excursion to Bethlehem, which has been very beneficial to his health. Docr. Lee I suppose is with you. The approach of Novr. revives my attention to your return.
I communicated to Mrs. T. the paragraph in your favr. of the 18th. inst: announcing the birth of your little daughter, and in return am charged to announce her affectionate congratulations. Mine I hope will always be presumed on every event which can add to the happiness of your family.
Yrs. Affecy.
J M.
